DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on December 06, 2021 under the After Final Consideration Pilot Program 2.0. 
Claims 1-3, 6, 8-10, 13-16, and 19-27 were previously pending. Claims 1, 9, and 15 are amended. Claims 28 and 29 were are added. Claims 21 - 23 were cancelled. Claims 1-3, 6, 8-10, 13-16, 19, 20, and 24 – 29 are currently pending and have been allowed. 

Allowable Subject Matter
The claims are directed towards allowable subject matter for the following reasons:
The present invention is directed towards determining and distributing fuel credits in a rental car return using a computer-based immutable ledger.  Independent claims 1, 9, and 15 teach the novel and non-obvious features of:
determining, by the computer device, an amount of overpayment for fuel by the user; 
updating, by the computer device, the database record with a credit based on the determined amount of overpayment; 
determining a portion of the overpayment to be credited to the filling station; and 
updating a database record of the filling station with the determined portion of the overpayment
The examiner notes that determining a portion of the overpayment to be credited to the filling station distinguishes the claimed invention from the prior art.  While determining the amount of fuel in a rental car when the rental car is returned as compared to the amount of fuel determining a portion of the overpayment to be credited to the filling station is novel.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.  
The following references have been identified as the most relevant prior art to the claimed invention: 
US 20200236175 A1 to Wang teaches a fuel dispenser connected to a network through a beacon device connected to the dispenser and recording transaction information from the dispenser to a blockchain.   
US 20170171178 A1 to Reynders teaches an loT hub that is integrated within a gas pump or charging station. The loT device/hub authentication and management transmits a command to the loT hub to authorize the user to pump gas from a gas pump or charging station.  The loT hub 3705 at the gas pump or charging station transmits the cost of the gas to an IoT cloud service which facilitates a transaction for the gas/electricity dispensed.  
US 20140278608 A1 to Johnson et al teaches the use of onboard telematics technology for monitoring the usage of a rental vehicle during a rental period, including mileage driven and fuel levels.  The information collected from the onboard telematics is communicated to the vehicle rental computer system for association with the reservation record.  
US 20080015908 A1 to Ramseyer teaches techniques for measuring the amount of fuel consumed by a user during a lease period for a rental vehicle.  Ramseyer further teaches crediting a user for any additional fuel in the tank when the rental vehicle was returned as compared to the amount of fuel in the vehicle when a user initially received the vehicle.
US 20180241228 A1 to Kemppainen et al teaches reimbursement to an electricity provider, or between two electricity providers, for an electric vehicle charging session in which 
The art of record, neither alone nor in combination, discloses the currently claimed invention.  Wang, Reynders, Johnson, Ramseyer, nor Kemppainen anticipate nor render obvious: 
determining a portion of the overpayment to be credited to the filling station;

Subject Matter Eligibility
The claims are directed towards eligible subject matter for the following reasons:
Applicant's arguments, see pages 10 – 14 of Applicant’s Response filed December 06, 2021, with respect to U.S.C. 101 have been fully considered and are persuasive.  The rejection of October 05, 2021 has been withdrawn. 
The amended claims recite limitations of 
determining, by the computer device, an amount of overpayment for fuel by the user; 
updating, by the computer device, the database record with a credit based on the determined amount of overpayment; 
determining a portion of the overpayment to be credited to the filling station; and 
updating a database record of the filling station with the determined portion of the overpayment
deriving a hash value from the fuel purchase information, wherein the updating the database record with the fuel purchase information comprises adding a new block to the blockchain of the user, the new block including: 
the fuel purchase information; 
the hash value derived from the fuel purchase information; and 
a hash value of a previous block in the blockchain of the user.
The recited limitations integrate the judicial exception into a practical application under step 2A prong 2 considerations, therefore qualifying the claims as eligible subject matter under 35 U.S.C. 101.  The additional elements in independent claims 1, 9, and 15 additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claimed hash value creates immutability of the secure database provided by each block of the blockchain in the form of a digital fingerprint that is derived from the contents of that block (see paragraph [0065] of the specification). Therefore the claims are directed to eligible subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
	Y. Hanada, L. Hsiao and P. Levis, "Smart Contracts for Machine-to-Machine Communication: Possibilities and Limitations," 2018 IEEE International Conference on Internet .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628